USCA4 Appeal: 22-6812    Doc: 13        Filed: 12/20/2022   Pg: 1 of 4




                                          UNPUBLISHED

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT


                                            No. 22-6812


        DONTE CAUDLE,

                          Plaintiff - Appellant,

                   v.

        NASH COUNTY JAIL,

                          Defendant - Appellee.



                                            No. 22-6813


        DONTE CAUDLE,

                          Plaintiff - Appellant,

                   v.

        KEISHA LONG, Nurse,

                          Defendant – Appellee,
                   and

        DR. A. ANDERSON; SHERIFF WEST TRIPP,

                          Defendants.
USCA4 Appeal: 22-6812      Doc: 13         Filed: 12/20/2022     Pg: 2 of 4




                                               No. 22-6814


        DONTE CAUDLE,

                             Plaintiff - Appellant,

                      v.

        SHERIFF WEST TRIPP,

                             Defendant - Appellee.



        Appeals from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge; Louise W. Flanagan, District Judge. (5:20-
        ct-03003-D; 5:17-ct-03280-FL; 5:18-ct-03030-FL)


        Submitted: December 15, 2022                                 Decided: December 20, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Donte Caudle, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                      2
USCA4 Appeal: 22-6812      Doc: 13         Filed: 12/20/2022      Pg: 3 of 4




        PER CURIAM:

               Donte Caudle filed a single notice of appeal, listing three different district court

        proceedings in which he wishes to appeal. Caudle’s notice of appeal does not identify any

        specific district court orders from which he intends to appeal. However, in each of the

        three district court proceedings, the most recent order or judgment was entered on the

        district court docket no later than June 2020. Accordingly, we dismiss all three appeals for

        lack of jurisdiction because the notice of appeal was not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The most recent orders in these district court proceedings were entered no later than

        June 2020. Caudle filed the notice of appeal on June 22, 2022. * Because Caudle failed to

        file a timely notice of appeal or to obtain an extension or reopening of the appeal period,

        we dismiss the consolidated appeals.




               *
                 For the purpose of this appeal, we assume that the postmark date appearing on the
        envelope containing the notice of appeal is the earliest date Caudle could have delivered
        the notice to prison officials for mailing to the court. Fed. R. App. P. 4(c)(1); Houston v.
        Lack, 487 U.S. 266, 276 (1988).

                                                     3
USCA4 Appeal: 22-6812         Doc: 13    Filed: 12/20/2022   Pg: 4 of 4




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                 DISMISSED




                                                  4